



Trimble Inc. Annual Management Incentive Plan Description


1.
Definitions:

 
 
a.
“Company” means Trimble Inc., a Delaware corporation.

 
 
b.
“Board of Directors” means the Board of Directors of the Company.

 
 
c.
“Operating Income” means (i) with respect to a division or sector, operating
income for that division or sector and (ii) with respect to the Company,
operating income for the Company adjusted for amortization of intangibles,
restructuring and infrequent charges.



 
d.
“Plan” means this Trimble Inc. Annual Management Incentive Plan.



2.
Participants: The CEO, all of the Vice Presidents of the Company and a number of
senior-level managers and individual contributors as nominated by their
respective Vice Presidents and approved by the CEO of the Company.



3.
Payments earned under the Plan depend upon the Company’s annual Operating
Income, with certain goals and minimum thresholds for revenue and Operating
Income, as such goals and thresholds are established by the CEO and Board of
Directors.



4.
Target payouts, ranging from 10% to 125% of base annual salary for each
participant are determined by the CEO of the Company in conjunction with the
executive officers and the vice presidents of the Company, and approved by the
Board of Directors. The Board of Directors has established a 125% target for the
CEO.



5.
The payout under the Plan ranges from zero to 300% of each participant’s target,
upon achievement of each fiscal year’s planned goals based on Operating Income
of a combination of division, sector, and/or Company performance. For the CEO,
other executive officers of the Company and certain key senior-level managers,
payments are made on an annual basis, after the close of the respective fiscal
year based on achievement of annual goals. For other participants, payments are
made on a bi-annual basis, with up to 25% of a participant’s target goal payable
at mid-year upon the achievement of certain mid-year Operating Income targets,
and the remainder payable after the close of the fiscal year based on
achievement of annual goals. All payments are made net of employment, income and
other applicable tax withholding. Participants may be required to remain
continuously employed through a payment date to be entitled to a payout for the
applicable period.



6.
No payout under the Plan shall be intended to be deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended, and will be
interpreted accordingly. In this regard, all payouts under the Plan (to the
extent otherwise payable pursuant to the terms of the Plan) shall be made no
later than 2 1/2 months following the end of the year in which the payout is no
longer subject to a substantial risk of forfeiture.



7.
The Plan shall continue in effect, from year to year, until terminated or
amended by the Board of Directors.






